*503
ORDER

PER CURIAM.
Appellant, Aaron Robinson, appeals the judgment of conviction entered by the Circuit Court of Cape Girardeau County after a jury found him guilty of second degree burglary, RSMo § 569.170 (1994). Appellant also appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the legal files and find the judgment of conviction is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. We also find the findings and conclusions of the motion court are not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgments pursuant to Rules 30.25(b) and 84.16(b).